Citation Nr: 1536859	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for neck disability to include as secondary to a left shoulder disability.

3.  Entitlement to service connection for left upper extremity disability, claimed as loss of feeling in the left arm and left hand, to include as secondary to a left shoulder disability.

4.  Entitlement to service connection for a headache disability to include as secondary to a left shoulder disability.

5.  Entitlement to service connection for sleep disability to include as secondary to a left shoulder disability.




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1971.  The Veteran also had duty in the Oklahoma Army National Guard from January 1971 to May 1972 and the Oklahoma Air National Guard from May 1972 to January 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 and December 2010 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 1971, it was noted in an examination that the Veteran had suffered a fracture of the left clavicle in 1967 playing football.  The examiner noted it caused occasional pain and the residuals were not considered disqualifying.  The purpose of the examination is not clear but does not appear to be the entrance examination as it occurred in the middle of active duty.  Documents in March 1971 also contain this history and show a limited profile.

In March 1971 the Veteran was place on physical profile for an old left clavicle fracture and restricted in certain activities such as duties requiring overhead work.  It was recommended that the Veteran be assigned a non-combat/non-infantry role.  The document placing the Veteran on profile indicated a medical examination was conducted but there is no report of the examination results.  The physical profile, however, does indicate it occurred at the Madigan General Hospital (also known as the Madigan Army Medical Center) in Tacoma, Washington.  

The Veteran, however, asserts that the fracture of the left clavicle occurred in service, but was never treated.  He states that as a result of the injury to the left shoulder, he has suffered shoulder pain, neck pain, pain and loss of feeling to the left arm and hand, headaches, and loss of sleep for thirty plus years.  Viewing his statement in the most favorable light to the Veteran, the Board interprets his statement to mean that the onset of his symptoms occurred in service and have been persistent or recurring since separation.

There has not been a VA examination to determine whether the Veteran's left shoulder disability is related to incidents noted in the service treatment records or service generally or whether the other disabilities are related to service or secondarily caused by the left shoulder disability if service connected.  In addition, the Veteran has asked VA to obtain the medical report that lead to the March 1971 profile.  

VA's duty to assist, including a VA examination, must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159.  As noted, the Veteran reports symptoms which the Board has interpreted as starting in and continuing since active service.  

As there is some evidence of an in-service event or injury and an indication that persistent or recurrent symptoms of a disability that may be associated with the Veteran's service or with another service-connected disability, but insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that VA's duty to assist is invoked for the Veteran's claims.  

The file indicates that the Veteran served in the Army National Guard and the Air National Guard.  The RO received a negative response from the National Personnel Records Center regarding service treatment records.  It also requested records from the Army National Guard, which provided the records within their possession.  The response, however, noted the Veteran's subsequent service in the Air National Guard and suggested contacting the Air National Guard or the National Archives Center in St. Louis.  A review of the record on appeal, however, does not reveal that the RO has ever attempted to obtain any Air National Guard service treatment records.  It is conceivable these records contain records from the Veteran's active service or other relevant information.  Therefore, the Board finds that a remand is required to obtain this information and these records.

In addition, the medical report leading to the March 1971 medical profile may also be in the possession of the Madigan Army Medical Center in Tacoma, Washington.  The RO, upon remand, should request Madigan Army Medical Center to provide any of the Veteran's records in its possession.

Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain which of the disabilities are present and to ascertain the etiology, including whether any given disability is caused by or aggravated by another disability.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask Madigan Army Medical Center or the appropriate Federal custodian for any records of the medical evaluation leading to the March 1971 physical profile.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 -at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Oklahoma National Air Guard or the appropriate Federal custodian for any medical records of the Veteran while serving from May 1972 to January 1977.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 -at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the record development is completed, provide the Veteran with a VA orthopedic examination regarding the left shoulder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a left shoulder disability, specifically if there is any clinical or medical evidence that the Veteran has suffered a fracture of the left clavicle.

a).  If there is a left shoulder disability, the examiner is asked whether there is clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability), that the left shoulder condition preexisted service, and if so, identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is instructed that the May 1971 examination does not appear to be the entrance examination as it occurred midway in the Veteran's active duty service.

b). If the examiner answers the first question in the affirmative, the examiner should then determine whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  In this instance, aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  Again, the examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

If feasible, the examiner is asked to determine the pre-service level of severity of the disability and the level of severity after the Veteran left service.  

c).  If the examiner concludes that there was not clear and unmistakable evidence that the left shoulder disability pre-existed service, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Any opinion provided should be reconciled with the previous opinions obtained.  

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed and either contemporaneous with or after the VA examination for the left shoulder, provide the Veteran with a VA orthopedic and neurological examination regarding the left upper extremity.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a left upper extremity disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If and only if the VA examination noted above determines the Veteran has a left shoulder disability related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any left upper extremity disability was caused by or aggravated by any diagnosed disability of the Veteran's left shoulder.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of an injury or diagnosis of the left upper extremity in service as the basis for a negative opinion.  The question is whether the current left upper extremity disability is related to service.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed and either contemporaneous with or after the VA examination for the left shoulder, provide the Veteran with a VA orthopedic and neurological examination regarding the neck.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a neck (cervical spine) disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If and only if the VA examination noted above determines the Veteran has a left shoulder disability related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any neck disability was caused by or aggravated by any diagnosed disability of the Veteran's left shoulder.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of an injury or diagnosis of the neck in service as the basis for a negative opinion.  The question is whether the current neck disability is related to service.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed and either contemporaneous with or after the VA examination for the left shoulder, provide the Veteran with a VA examination for a sleep disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a sleep disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If and only if the VA examination noted above determines the Veteran has a left shoulder disability related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep disability was caused by or aggravated by any diagnosed disability of the Veteran's left shoulder.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of documented sleep disturbance in service as the basis for a negative opinion.  The question is whether current sleep disturbance is related to service

A complete rationale for any opinion offered should be provided.

7.  After the record development is completed and either contemporaneous with or after the VA examination for the left shoulder, provide the Veteran with a VA examination for a headache disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a headache disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If and only if the VA examination noted above determines the Veteran has a left shoulder disability related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any headache disability was caused by or aggravated by any diagnosed disability of the Veteran's left shoulder.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of documented headaches in service as the basis for a negative opinion.  The question is whether current headaches related to service

A complete rationale for any opinion offered should be provided.

8.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




